Citation Nr: 0333573	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-17 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant's daughter


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is the widow of a veteran who had active 
service from November 1943 to March 1946.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 2002 rating decision by the Manila Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A hearing before 
a RO hearing officer was conducted in February 2003.  

In July 1980, before his death in October 1982, the veteran 
had submitted a claim for an increased rating for his 
service-connected disability.  The RO did not adjudicate this 
claim prior to his death.  The matter of legal entitlement to 
accrued benefits was addressed in the May 2002 RO decision.  
The appellant did not express disagreement with this 
determination, and it is not before the Board at this time.  


FINDINGS OF FACT

1.  The veteran died in October 1982; the causes of his death 
have been reported to have been senility and cancer.

2.  The veteran's death-causing cancer was not manifested in 
service or in the first postservice year, and is not shown to 
have been related to service. 

3.  The veteran's only service-connected disability, 
residuals of a right arm and shoulder shrapnel wound, is not 
shown to have contributed to cause his death.






CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  

VA has fully complied with the mandates of the VCAA.  The 
appellant was provided a copy of the RO decision in May 2002 
explaining why death benefits were not granted.  By a 
statement of the case (SOC) in September 2002 she was advised 
of the controlling law and regulations.  Furthermore, the SOC 
advised her what evidence was of record and what was needed 
to establish entitlement to the benefit sought.  A March 2003 
supplemental SOC informed her of her and VA's respective 
responsibilities in development of evidence.  A January 2001 
letter outlined the notification requirements of the VCAA.  
While the letter asked her to preferably submit evidence 
within 60 days, it went on to inform her that evidence 
submitted within a year would be considered.  In fact 
evidence and testimony were accepted for the record for more 
than two years after the notice, and the appellant has not 
been prejudiced by any ambiguity regarding time provided for 
response to VCAA notice.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003).

Regarding the duty to assist, it is noteworthy that all 
identified medical treatment records have been obtained.  
VA's notification and assistance duties are met.  

Factual Background

During his lifetime the veteran had established service 
connection for shrapnel wound residuals to the right arm and 
shoulder (rated 30 percent disabling).  

A death certificate reveals that he died at home in October 
1982.  The cause of death was listed as senility.  Another 
death certificate also listed the cause of death as senility.  
A certificate from the Republic of the Philippines, Office of 
the Municipal Civil Register, shows that the cause of death 
was cancer.  The appellant claims that the veteran died as a 
result of bone cancer secondary to senility.  See July 2002 
notice of disagreement.

A January 1947 request for service medical records was 
unsuccessful.  A May 1945 patient disposition report does 
show that the veteran incurred injuries to his right arm and 
shoulder in April 1945.  These injuries were later found to 
render the veteran unfit for military service in March 1946.  

VA and private medical records show that after service the 
veteran was treated for right arm and shoulder pain 
(including osteoarthritis), prostate cancer, bilateral 
hydronephrosis and anemia.

The earliest medical evidence showing treatment for problems 
related to cancer (of the prostate) was in May 1976.  See VA 
hospital summary.  Prostate cancer was diagnosed on VA 
hospital admission in February 1982.  

At the appellant's February 2003 RO hearing, her daughter 
testified (on the appellant's behalf as the appellant 
apparently was unable to speak) that in 1982 the veteran was 
treated for complaints (pain and swelling) of the right 
shoulder.  She implied that they believed he died of bone 
cancer resulting from the service-connected shrapnel wound.  

Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(a).  Service connection will be 
granted for a disability if it is shown that the veteran 
suffered from such disability and that it resulted from an 
injury suffered or disease contracted in line of duty, or 
from aggravation in line of duty of a preexisting injury or 
disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain 
diseases, including malignant tumors (e.g. cancer of the 
prostate) are presumed to have been incurred in service if 
they become manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

It is noteworthy at the outset that the veteran's service was 
during World War II and not during the Vietnam Era.  
Consequently, while presumptive provisions for certain 
chronic disabilities (38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309) may apply in this case, contrary to the 
appellant's apparent belief, the lifetime presumptions for 
prostate cancer in veterans who served in Vietnam do not 
apply.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. 

There is no evidence whatsoever that the veteran's cancer of 
the prostate (or, for that matter, any other cancer) was 
manifested in service or in the first postservice year.  
Furthermore, no competent (medical) evidence has been 
submitted relating any death-causing cancer to service.  
Consequently, service connection for the cause of the 
veteran's death on the basis that the primary death-causing 
disease was incurred (or may be presumed to have been 
incurred) in service is not warranted.  It is also noteworthy 
that senility (mental and physical deterioration occurring in 
old age) is not a compensable disability (due to disease or 
injury), and obviously is not shown to be service-related.

The appellant's primary contention, expressed by her daughter 
in February 2003, appears to be that the veteran's service-
connected right arm and shoulder disabilities led to bone 
cancer resulting in his death.  There is absolutely no 
competent evidence of record supporting this contention; but 
appears to be mere speculation on their part.  

What remains for consideration is whether the veteran's 
service connected residuals of an arm and shoulder shrapnel 
wound contributed to cause or hastened his death.  38 C.F.R. 
§ 3.312 (c).  There is no competent evidence supporting such 
a finding.  While the veteran had been treated for, and 
apparently suffered impairment due to, the service connected 
arm/shoulder disability, it did not affect a vital organ and 
is not shown by any objective evidence to have rendered him 
less capable of resisting the death-causing disease or to 
have hastened death.  The preponderance of the evidence is 
against the appellant's claim, and it must be denied. 


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



